Case 2:21-cv-14034-BB Document 24 Entered on FLSD Docket 03/24/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-14034-BLOOM

 TRAYMONTE BIRTANNE SNIPES,

        Petitioner,

 v.

 FLORIDA DEPARTMENT
 OF CORRECTIONS,

        Respondent.
                                       /

                                        OMNIBUS ORDER

        THIS CAUSE is before the Court upon pro se Petitioner’s Motion to Order, ECF No. [22]

 (“Motion”), requesting that this Court appoint Petitioner an attorney due to his indigent status, his

 limited access to legal materials, and the “false and misleading statements” set forth in

 Respondent’s Response to Petition for Writ of Habeas Corpus with Supporting Memorandum of

 Law, ECF No. [18]. Petitioner has also filed a Motion for Extension of Time, ECF No. [23],

 requesting an additional sixty (60) days to file a Reply. The Court has carefully reviewed the

 Motions, the record in this case, the applicable law, and is otherwise fully advised.

        A plaintiff has no constitutional right to counsel in a civil case, and the decision to appoint

 counsel is within the Court’s discretion. Suggs v. United States, 199 F. App’x 804, 807 (11th Cir.

 2006). Indeed, counsel should only be appointed in “exceptional circumstances.” Id. (citing Dean

 v. Barber, 951 F.2d 1210, 1216 (11th Cir. 1992)). Exceptional circumstances exist when there are

 “facts and legal issues which are so novel or complex as to require the assistance of a trained

 practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993) (quoting Poole v. Lambert, 819

 F.2d 1025,1028 (11th Cir. 1987)) (quotations and alteration omitted). “The key is whether the pro
Case 2:21-cv-14034-BB Document 24 Entered on FLSD Docket 03/24/2021 Page 2 of 3

                                                                     Case No. 21-cv-14034-BLOOM


 se litigant needs help in presenting the essential merits of his or her position to the court.” Suggs,

 199 F. App’x at 807 (quoting Kilgo, 983 F.2d at 193).

        After reviewing the record in this case, the Court does not find this case presents such

 exceptional circumstances that counsel should be appointed. Nevertheless, Petitioner’s case shall

 be referred to the Volunteer Attorney Program, where a volunteer attorney may accept the

 representation on a pro bono basis, if they so desire.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.   Petitioner’s Motion, ECF No. [22], is DENIED.

        2. This case is referred to the Court’s Volunteer Attorney Program, where a volunteer

             attorney may accept the representation on a pro bono basis if so desired. The Clerk of

             Court will post a description of the case and contact information on the Court’s website

             of available pro bono cases seeking volunteer lawyers. If the representation is accepted,

             the volunteer attorney shall enter an appearance in the case and thereafter will be

             eligible for reimbursement of reasonable litigation expenses pursuant to the Court’s

             Reimbursement Guidelines for Volunteer Counsel.

        3. The Clerk of Court is DIRECTED TO POST the following description of the case:

                Petitioner Traymonte Birtanne Snipes has filed a petition under 28
                U.S.C. § 2254 for writ of habeas corpus, attacking the
                constitutionality of his confinement under the Involuntary Civil
                Commitment of Sexually Violent Predators’ Treatment and Care
                Act, Fla. Stat. §§ 394.910-.913. Petitioner contends that he is being
                held in violation of the Constitution, laws, or treaties of the United
                States because his confinement is predicated upon fraudulent
                information and was obtained without due process.

        4. Petitioner’s Motion for Extension of Time, ECF No. [23], is GRANTED IN PART.

             Petitioner shall file a Reply no later than May 5, 2021.




                                                   2
Case 2:21-cv-14034-BB Document 24 Entered on FLSD Docket 03/24/2021 Page 3 of 3

                                                        Case No. 21-cv-14034-BLOOM


        DONE AND ORDERED in Chambers at Miami, Florida, on March 23, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Traymonte Birtanne Snipes
 2899621
 Lee County Jail
 Inmate Mail/Parcels
 2115 Dr. Martin Luther King Jr. Blvd.
 Fort Myers, FL 33901




                                         3
